DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 28, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 7, 8, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, “ehylene” is queried.
In claims 1 and 14, inasmuch as the ethylene vinyl alcohol copolymer resin (C) includes resins having vinyl acetate units [00464-0065], it is unclear said resin (C)  distinguishes over the ethylene vinyl acetate copolymer (G). 
In claims 1 and 14, inasmuch as the saponified ethylene vinyl acetate copolymer resin (H) includes vinyl acetate units, it is unclear said resin (H) distinguishes over the ethylene vinyl acetate copolymer (G). 

In claim 1, in the polyolefin resin (G) recitation, it is unclear whether it is just the “polyolefin resin different from the polyolefin resin (B)”, and not the antecedently-recited ethylene vinyl acetate copolymer, that is qualified by the language “one or more”.
In claim 14, in the polyolefin resin (G) recitation, it is unclear whether both the “polyolefin resin different from the polyolefin resin (B)” and the ethylene vinyl acetate copolymer are qualified by the language “one or more”.
In claim 14, last line, there is no express antecedent basis for “the monolayer (A)”.
    Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,492,953 (Itamura) as evidenced by US 5,883,188 (Hwang).
Itamura discloses products from a composition comprising:
a polyolefin;
a saponified ethylene-vinyl acetate copolymer having an ethylene content of 20 to 65 mol%;
-(C1) 0.1 to 150 parts by weight based on 100 parts by weight of sum of polyolefin (A) and EVOH (B) of at least one inorganic substance in fine powder form inclusive of talc, calcium carbonate, mica (embraces Applicants’ particulate dirt (F) as defined per [0124] and overlaps content thereof);
(C)-(C2) at least one compatibilizing compound selected from a metal salt of fatty acids having 8 to 22 carbon atoms such as calcium or magnesium salts of lauric acid, stearic acid, myristic acid (meets Applicants’ metal salt (J) as defined in [0105]) and hydrotalcite (meets Applicants’ hydrotalcite (I));
(C)-(C3) a maleic anhydride-modified polyolefin; and
a saponified ethylene-vinyl acetate copolymer having an ethylene content of 68 to 98 mol% 
(e.g., abstract, C3:57-C4:5, C4:25-28, 53-60, C6:36-53, C7:8-15, examples, Tables, claims).  Itamura discloses various embodiments inclusive of compositions comprising (A), (B), (C1), (C2), (C3) and (D) (C8:7-9).
In Example 17, Itamura exemplifies a multilayered product (meets Applicants’ article) comprising at least one layer of a melt-extruded blend comprising polypropylene (A) (meets Applicants’ polyolefin (B)), EVOH (B) having 32.5 mol% ethylene (meets Applicants’ ethylene vinyl alcohol copolymer (C)), masterbatch (M) containing fine talc powder (meets Applicants’ dirt (F) as defined per [0124) and content thereof) and polyethylene (meets Applicants’ polyolefin (G)), S-EVOH (D) having 89 mol% ethylene (meets Applicants’ saponified ethylene-vinyl acetate (H)) and maleic anhydride-modified polypropylene ADMER QF-500 having 1.5 wt.% maleic anhydride as evidenced by Hwang C11:20-27 (meets Applicants’ maleic anhydride-modified polyolefin (D));
In essence, Itamura’s product differs from claim 14 in the absence of (C2) a calcium or magnesium salt of lauric acid, stearic acid, myristic acid (meets Applicants’ metal salt (J)) and (C2) hydrotalcite (meets Applicants’ hydrotalcite (I)).  To the extent Itamura discloses that combinations of (C2) compatibilizers can be used (e.g., C5:65, abstract), it would have been obvious to one having ordinary skill in the art to further incorporate into Itamura’s exemplified melt blend a calcium or magnesium salt (C2) of lauric acid, stearic acid, myristic acid (meets Applicants’ metal salt (J)) in combination with hydrotalcite (C2) (meets Applicants’ hydrotalcite (I)) for their expected additive compatibilizing effect and with the reasonable expectation of success. As to the particle size defining the exemplified talc, Itamura discloses that the inorganic substance (C1) is in the form of microfine powder (C3:62-66), implicitly suggesting the presently claimed average particle size of 20 µm or more to one having ordinary skill in the art
Considering that Itamura’s above-described modified product appears to be the same as or obvious from that presently claimed in terms of materials and contents thereof, the claims are unpatentable even if Itamura’s film is not derived from “a size-reduced post-consumer waste polymer”. That is, while Applicants’ components are recited in a product-by-process format, i.e., the claims recite that the components are obtained from a “post-consumer waste polymer”, it is not seen that the method by which said components were obtained is material to the patentability of the presently claimed product claims.  Case law holds that “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.   In any event, it is within the purview of Itamura’s inventive disclosure, and obvious to one having ordinary skill in the art, to use components obtained from “recovery” granules of layered sheets, cups, bottles (C5:42-49), i.e., “recycled” materials inclusive of waste films, with the reasonable expectation of success.  
Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive in overcoming the 35 USC 103 rejection of claim 14 over Itamura.
Applicants contention that Itamura’s Example 17 is directed to a multilayered sheet, and not a monolayer film is noted.  Claim 14, however, is directed to an article which fully embraces a multilayer film.  Accordingly, the 35 USC 103 rejection of claim 14 is maintained.
As to the 35 USC 112 rejection, as noted hereinabove, there remains an issue of uncertainty as to how components (C), (G) and (H) differ over each other, given their overlapping scope.
Applicant’s arguments September 15, 2022 have been fully considered and are persuasive in overcoming the 35 USC 103 rejection of claims 1, 2, 4, 7, 8 and 11 over Itamura.  Applicants argue that the presently claimed monolayer film is distinct from the multilayer film per Itamura’s Example 17.  Accordingly, it is understood that the presently claimed “monolayer film” does not constitute a layer of a multilayered sheet structure as taught by Itamura.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765